Title: To James Madison from Benjamin Rush, 30 January 1811
From: Rush, Benjamin
To: Madison, James


Dear Sir,Philadelphia Jany 30. 1811.
With sincere Sympathy I sit down to inform you that this evening your amiable nephew expired. His Sufferings from the last Symptoms of his disease were much less than is common in similar Cases. I write this note in great haste, as the post office will close in a few minutes, and with a View that your brother may be stopped on his Way to Philadelphia. From Dear Sir yours truly and respectfully
Benjn: Rush
